Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-8 and 10-16 have been examined in this application. Claims 9 and 17-18 are withdrawn in the Applicant’s ‘Claims’ filed on 04/19/21. Claim 19 which was previously withdrawn is removed/missing from the Applicant’s ‘Claims’ filed on 04/19/21, therefore it was not examined and is still considered withdrawn. This communication is a Non-Final Rejection in response to Applicant’s “Amendments/Remarks and RCE” filed on 04/19/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected
 Claim 1 and 10 are rejected as ‘the compartment being specifically sized to have the one or more tension members stored therein and not sized to have the panel stored therein’ is a negative limitation and is not disclosed in the specification/drawings. The statement above, only has support from the specification for the tension members being sized to fit within the compartment in Para 0033-0036, however, there is no support stating that the panel is not sized to fit within the compartment.  Per MPEP 2173.05(i): Any negative limitation or exclusionary proviso must have basis in the original disclosure and the mere absence of a positive recitation is not basis for an exclusion. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)
Claims 2-8 and 11-16 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Hanxiao (CN 201888419 U) in view Pancy (US 20160316897)
In regards to Claim 1, Yu Hanxiao teaches: An inflatable hammock (1) comprising: an elongated panel (2) having a fluid sealed and interconnected air-containing region (2 and 3) defined by a plurality of bonded regions (specification - 'sealing') that have a configuration that provides the fluid seal and fluid interconnection for the air-containing region (see arrow in figure 2 below from Yu Hanxiao), the panel having opposing first and second ends (top end and bottom end of annotated Figure 2 from Yu Hanxiao below) one or more tension members (7 – Figure 2 on both ends) attached of the first and second ends of the panel (top and bottom end of annotated Figure 2 from Yu Hanxiao below) and having free ends that are configured for attachment to suspend the panel (8 – see annotated Figure 2 from Yu Hanxiao below). Yu Hanxiao does not teach: the first end having a housing attached thereto or integrally formed therewith, the housing comprising a compartment therein with a single opening into the compartment, the one or more tension members at the first end being selectively storable in the compartment when the one or more tension members are not in use, the compartment being specifically sized to have the one or more tension members stored therein and not sized to have the panel stored therein. Pancy teaches: a portable hammock (10), with a pair of suspension straps (14/15) and a stuff sack (16) (Fig. 4). The stuff sack has an opening with a cinch cord (33) at the end (31) (Fig. 3). The stuff sack (16) never leaves the portable hammock (10) regardless of the use of the hammock (aka ‘integrally formed’) (Para 0022/0029). The suspension assemblies (aka ‘tension members’) are removed from the straps and buckles and are stuffed in the stuff sack (16) (Para 0028).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have a compartment that stores the support members of Pancy to the hammock of Yu Hanxiao as storage compartment(s) attached to a hammock are a common feature and component of hammocks. Hammocks are commonly designed to be collapsible for ease of travel and convenient packaging. Therefore, creating a storage bag on the end of a hammock for storing any feature of the hammocks body is considered a well-known modification of one inventing in the field of endeavor.

    PNG
    media_image1.png
    688
    570
    media_image1.png
    Greyscale

Annotated Figure 2 from Yu Hanxiao
In regards to Claim 3, Yu Hanxiao teaches: the hammock of claim 1, further comprising at least one inflation valve (not shown - stated in specification - 2 in Para 0022
In regards to Claim 6, Yu Hanxiao teaches: the hammock of claim 1, further comprising at least one locking structure (4) at either end of the panel, the at least one locking structure configured to engage and disengage the panel (4) to the ends of the tensioning members (7) (see annotated figure 2 above from Yu Hanxiao).
In regards to Claim 8, Yu Hanxiao teaches: The hammock of claim 1, but does not teach, wherein the housing the opening of the ompartment to secureone or more tensioning members within the compartment when the one or more tensioning members are not in use with the panel. Pancy teaches: a portable hammock (10), with a pair of suspension straps (14/15) and a stuff sack (16) (Fig. 4). The stuff sack has an opening with a cinch cord (33 – ‘closure mechanism’) at the end (31) (Fig. 3). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have a compartment that stores the support members of Pancy to the hammock of Yu Hanxiao as storage compartment(s) attached to a hammock are a common feature and component of hammocks. Cinch cords or other closing methods such as zippers, hook and loop fasteners, etc. are widely found on storage bags to limit items inside from falling out. Therefore, creating a storage bag on the end of a hammock with a securing mechanism for storing any feature of the hammocks body is considered a well-known modification of one inventing in the field of endeavor.
In regards to Claim 10, Yu Hanxiao teaches: A convertible hammock comprising: a selectively inflatable panel (specification – ‘The inflatable hammock 1 also includes an inflator (not shown), through which the inflatable bed body 2 is inflated or deflated’), the panel having opposing first and second ends (see Figure 2 from Yu Hanxiao – top and bottom ends), one or more tensioning members (7) on ach of the first and second ends of the panel (7 – either ends of Figure 2 from Yu Hanxiao), each of the one or more tensioning members (Figure 2) having a free ends that wherein: the panel is configured for use as a hammock when the panel is supported by the plurality of tension members (7)panel is configured for use as a sleeping pad (specification - ‘product has two functions, one is a hammock function, and the other is a sleeping mat function’) when the plurality of tension members but does not teach, the first end having a housing attached thereto or integrally formed therewith, the housing comprising a compartment therein, a single opening into the compartment, and a closure mechanism for selectively closing the opening into the compartment; and  and the compartment is configured to enclose the one or more tensioning members therein when the one or more tensioning members are not in use to suspend the panel, the closure mechanism being configured to selectively prevent the one or more tensioning members from exiting the compartment through the opening, the compartment being specifically sized to have the one or more tension members stored therein and not sized to have the panel stored therein. Pancy teaches: a portable hammock (10), with a pair of suspension straps (14/15) and a stuff sack (16) (Fig. 4). The stuff sack has an opening with a cinch cord (33 – ‘closure mechanism’) at the end (31) (Fig. 3). The stuff sack (16) never leaves the portable hammock (10) regardless of the use of the hammock (aka ‘integrally formed’) (Para 0022/0029). The suspension assemblies (aka ‘tension members’
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have a compartment that stores the support members of Pancy to the hammock of Yu Hanxiao as storage compartment(s) attached to a hammock are a common feature and component of hammocks. Hammocks are commonly designed to be collapsible for ease of travel and convenient packaging. Additionally, cinch cords or other closing methods such as zippers, hook and loop fasteners, etc. are widely found on storage bags to limit items inside from falling out. Therefore, creating a storage bag on the end of a hammock for storing any feature of the hammocks body is considered a well-known modification of one inventing in the field of endeavor.
In regards to Claim 11, Yu Hanxiao teaches: The convertible hammock in claim 10, further comprising at least one locking structure (4) at either end of the panel, the at least one locking structure configured to engage and disengage (4) the panel (2) to the tensioning members (7) (see annotated figure 2 above from Yu Hanxiao).
Claims 2, 4-5, 7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Hanxiao (CN 201888419 U) in view Pancy (US 20160316897), and further in view of Spahn (US 5265293).
In regards to Claim 2, Yu Hanxiao teaches: The hammock of claim 1, the hammock of claim 1, wherein the panel (2) comprises a top layer of material joined to a bottom layer of material (stated in specification -'bed body formed by joining two layers of materials'). Yu Hanxiao in view of Pancy does not teach: by the plurality of bonded regions, the bonded regions forming the air containing regions, which together define a hammock or mattress support structure. Spahn teaches: sheets (12) and (14) being joined together ('bonded region') around the circumference (18) of each hole (16) by conventional bar welding (method of 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock of Yu Hanxiao and Pancy as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn above, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao. Lastly, another preferred embodiment can be seen in Figures 6 and 7 of Spahn in which the holes are now plastic sheets (20) and the air even under distension does not surround the sheets, while also providing adequate cushioning to certain body areas (Col 6 Lines 21-34)
In regards to Claim 4, Yu Hanxiao teaches: the hammock of claim 2, wherein at least one of the bottom layer and the top layer (stated in specification - 'bed body formed by joining two layers of materials') has insulative properties (stated in specification as 'air-impermeable material').
In regards to Claim 5, Yu Hanxiao teaches: The hammock of claim 2, further comprising an opening (3) located on at least one bonded region that is of sufficient diameter to allow water to pass through the elongated panel (stated in specification as 'air permeable - with different shapes such as a circle to pass through the elongated panel (2)).
In regards to Claim 7, Yu Hanxiao teaches: The hammock of claim 1,  but does not teach, wherein each bonded region has no fill volume or less of a fill volume than the air- containing region. Spahn teaches: the sheets (12) and (14) of inflatable body support (10) being joined together around the circumference (18) of each hole (16) (see FIG. 5) by conventional bar welding {'bonded region'} techniques to prevent air flow into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24 and see annotated figure 5 below from Spahn).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock of Yu Hanxiao and Pancy, as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn below, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao.
In regards to Claim 12, Yu Hanxiao teaches: The hammock of claim 10, but does not teach, wherein the panel further comprises a plurality of inflatable cells, each inflatable cell being defined by at least one bonded region that has no fill volume Spahn teaches: the sheets (12) and (14) of inflatable body support (10) being joined together around the circumference (18) of each hole (16) (see FIG. 5) by conventional bar {'bonded region'} techniques to prevent air flow into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24 and see annotated figure 5 below from Spahn).	
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn below, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao.
In regards to Claim 13, Yu Hanxiao teaches: The hammock of claim 12, but does not teach, wherein the plurality of inflatable cells have a non-uniform distribution over the panel so as to provide different levels of support to different parts of a user's body resting thereonSpahn teaches: a pair of plastic sheets (20) in the inflatable body support (10) in which the pair of sheets add distension of the surrounding inflatable body. The sheets allow for limited control over the degree of distension of those portions that may only partially cushion the head and limbs areas, where some moderate distension of inflatable body support may be desirable for adequate cushioning.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated more support by an increase in distension of Spahn to the inflatable hammock of Yu Hanxiao as a greater force in one specified area would lead to a pressure increase, while, a lower force in one specified area would lead to a pressure decrease. Therefore, one’s body has different regions (ex: limbs vs. torso) of greater/less downward force in a specified region causing a non-uniform distribution over the panel. 
(Equation:                 
                    P
                    r
                    e
                    s
                    s
                    u
                    r
                    e
                    =
                    
                        
                            F
                            o
                            r
                            c
                            e
                        
                        
                            A
                            r
                            e
                            a
                        
                    
                
                              
                    ⤍
                     
                    P
                    r
                    e
                    s
                    s
                    u
                    r
                    e
                    =
                    
                        
                            m
                            a
                            s
                            s
                             
                            x
                             
                            a
                            c
                            c
                            e
                            l
                            e
                            r
                            a
                            t
                            i
                            o
                            n
                        
                        
                            A
                            r
                            e
                            a
                        
                    
                
            )
(Example: limbs =less mass = less pressure)
(Example: torso = greater mass = greater pressure)
In regards to Claim 14, Yu Hanxiao teaches: the hammock of claim 10, wherein the panel (2) comprises a top layer of material joined to a bottom layer of material (stated in specification - 'bed body formed by joining two layers of materials'). Yu Hanxiao does not teach: a plurality of bond regions, the bond regions forming the plurality of cells that define a plurality of structural support members. Spahn teaches: sheets (12) and (14) being joined together ('bonded region') around the circumference (18) of each hole (16) by conventional bar welding (method of bonding) techniques to prevent air flow {'air containing region') into the holes (16) from the pressurizable air chamber (15) formed by the sheets (12) and (14) (Col 5 Lines 14-24).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the teachings of the air flow only within the air containing region and not the hole of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. As one can see in Figure 5 from Spahn below, the region surrounding the pressurized chamber (15) is much larger than the hole which has no volume. It is also well known that bar welding of Spahn is considered a form of bonding and is comparable to the bonded region of Yu Hanxiao.
In regards to Claim 15, Yu Hanxiao teaches: The hammock of claim 14, wherein the bond regions are spaced apart in symmetrical array (see annotated Fig 2 above from Yu Hanxiao and specification - 'evenly distributed’).
In regards to Claim 16, Yu Hanxiao teaches: The hammock of claim 14, wherein the bond regions are spaced apart (see annotated Fig. 2 above from Yu Hanxiao and specification - 'evenly distributed'). Yu Hanxiao does not teach: bond regions are spaced apart so as to form cell regions that have relatively larger fill volume to provide support to target regions of a body. Spahn teaches: an inflatable body support that is cushioning the torso, head, and limbs and include means for volume centering of the air within the inflatable body support thereby maximizing the volume of air within the inflatable body support (Col 2 Lines 5-15).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the air flow only within the air containing regions for target regions of the body of Spahn to the inflatable hammock as it is understood that any inflatable bladder will have an area in which the air contained region surrounded by a bonded region will have a set volume while the hole or bonded region will have less volume. Additionally, the change in volume accommodates the body through the air support providing a more comfortable surface for the user. Lastly, another preferred embodiment can be seen in Figures 6 and 7 of Spahn in which the holes are now plastic sheets (20) and the air even under distension does not surround the sheets, while also providing adequate cushioning to certain body areas (Col 6 Lines 21-34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Applicant’s amendments to the claims on 01/19/2021 were previously rejected under Yu Hanxiao (CN 201888419 U) in view Spahn (US 5265293).The new amendments on 04/19/2021 now require the art of Yu Hanxiao (CN 201888419 U) and Pancy (US 20160316897), and not Spahn to teach Claims 1 and 10. 
The Applicant’s argument that ‘ the panel having opposing first and second ends, the first end having a housing attached thereto or integrally formed therewith, the housing comprising a compartment therein with a single opening into the compartment’ AND ‘the one or more tension members at the first end being selectively storable in the compartment when the one or more tension members are not in use, the compartment being specifically sized to have the one or more tension members stored therein and not sized to have the panel stored therein.’ The Examiner respectfully disagrees based of the new rejection of Yu Hanxiao in view of Pancy. The new art of Pancy teaches, a hammock with stuff sack which has an opening with a cinch cord (33 – ‘closure mechanism’) at the end (31) (Fig. 3). The stuff sack (16) never leaves the portable hammock (10) regardless of the use of the hammock (aka ‘integrally formed’) (Para 0022 and Para 0029). The suspension assemblies (aka ‘tension members’) are removed from the straps and buckles and are stuffed in the stuff sack (16) as one embodiment (Para 0028). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/20/2021